Name: COMMISSION REGULATION (EC) No 566/97 of 26 March 1997 fixing the import duties in the rice sector
 Type: Regulation
 Subject Matter: plant product;  EU finance;  consumption;  trade;  cooperation policy
 Date Published: nan

 No L 85/46 EN Official Journal of the European Communities 27. 3 . 97 COMMISSION REGULATION (EC) No 566/97 of 26 March 1997 fixing the import duties in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector (2), as amended by Regulation (EC) No 2131 /96 (3), and in particular Article 4 ( 1 ) thereof, Whereas Article 11 of Regulation (EC) No 3072/95 provides that the rates of duty in the Common Customs Tariff are to be charged on import of the products referred to in Article 1 of that Regulation ; whereas, however, in the case of the products referred to in para ­ graph 2 of that Article, the import duty is to be equal to the intervention price valid for such products on importa ­ tion and increased by a certain percentage according to whether it is husked or milled rice, minus the cif import price provided that duty does not exceed the rate of the Common Customs Tariff duties; Whereas, pursuant to Article 12 (3) of Regulation (EC) No 3072/95, the cif import prices are calculated on the basis of the representative prices for the product in question on the world market or on the Community import market for the product; Whereas Regulation (EC) No 1503/96 lays down detailed rules for the application of Regulation (EC) No 3072/95 as regards import duties in the rice sector; Whereas the import duties are applicable until new duties are fixed and enter into force; whereas they also remain in force in cases where no quotation is available from the source referred to in Article 5 of Regulation (EC) No 1503/96 during the two weeks preceding the next period ­ ical fixing; Whereas, in order to allow the import duty system to function normally, the market rates recorded during a reference period should be used for calculating the duties; Whereas application of Regulation (EC) No 1503/96 results in import duties being fixed as set out in the Annexes to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The import duties in the rice sector referred to in Article 11 ( 1 ) and (2) of Regulation (EC) No 3072/95 shall be those fixed in Annex I to this Regulation on the basis of the information given in Annex II . Article 2 This Regulation shall enter into force on 1 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 329, 30 . 12 . 1995, p. 18 . (2) OJ No L 189, 30. 7. 1996, p. 71 . 0 OJ No L 285, 7. 11 . 1996, p. 6 . 27. 3 . 97 I EN I Official Journal of the European Communities No L 85/47 ANNEX I to the Commission Regulation of 26 March 1997 fixing the import duties on rice and broken rice (ECU/tonne) Duties (5) CN code Third countries ACP Basmati \ (except ACP and Bangladesh India Egypt ( «) Bangladesh ) (') (7) o o o o and Pakistan (*) 1006 10 21 o 140,81 217,73 1006 10 23 0 140,81 217,73 1006 10 25 0 140,81 l 217,73 1006 10 27 0 140,81 217,73 1006 10 92 n 140,81 217,73 1006 10 94 o 140,81 217,73 1006 10 96 0 140,81 217,73 1006 10 98 0 140,81 217,73 1006 20 11 357,14 174,23 267,86 1006 20 13 357,14 174,23 267,86 1006 20 15 357,14 174,23 267,86 1006 20 17 254,10 122,71 4,1 0 190,58 1006 20 92 357,14 174,23 267,86 1006 20 94 357,14 174,23 267,86 1006 20 96 357,14 174,23 267,86 1006 20 98 254,10 122,71 4,10 190,58 1006 30 21 572,00 271,09 429,00 1006 30 23 572,00 271,09 429,00 1006 30 25 572,00 271,09 429,00 1006 30 27 572,00 271,09 429,00 1006 30 42 572,00 271,09 429,00 1006 30 44 572,00 271,09 429,00 1006 30 46 572,00 271,09 429,00 1006 30 48 572,00 271,09 429,00 1006 30 61 572,00 271,09 429,00 1006 30 63 572,00 271,09 429,00 1006 30 65 572,00 271,09 429,00 1006 30 67 572,00 271,09 429,00 1006 30 92 572,00 271,09 429,00 1006 30 94 572,00 271,09 429,00 1006 30 96 572,00 271,09 429,00 1006 30 98 572,00 271,09 429,00 1006 40 00 0 84,38 132,00 (') Subject to the application of the provisions of Articles 12 and 13 of amended Council Regulation (EEC) No 715/90 (OJ No L 84, 30 . 3 . 1990, p. 85). ( 2) In accordance with Regulation (EEC) No 715/90 , the duties are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . (3) The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 (3) of Regulation (EC) No 3072/95. (4) The duty on imports of rice not including broken rice (CN code 1006 40 00), originating in Bangladesh is applicable under the arrangements laid down in Council Regulation (EEC) No 3491 /90 (OJ No L 337, 4. 12 . 1990, p. 1 ) and amended Commission Regulation (EEC) No 862/91 (OJ No L 88, 9 . 4 . 1991 , p. 7). (*) No import duty applies to products originating in the OCT pursuant to Article 101 ( 1 ) of amended Council Decision 91 /482/EEC (OJ No L 263 , 19 . 9 . 1991 , p. 1 ). (6) For husked rice of the Basmati variety originating in India and Pakistan, a reduction of ECU 250 per tonne applies (Article 4b of amended Regulation (EC) No 1 503/96). f) Duties fixed in the Common Customs Tariff . (8) The duty on imports of rice originating in and coming from Egypt is applicable under the arrangements laid down in Council Regulation (EC) No 2184/96 (OJ No L 292, 15 . 11 . 1996, p. 1 ) and Commission Regulation (EC) No 196/97 (OJ No L 31 , 1 . 2 . 1997, p. 53). No L 85/48 I EN I Official Journal of the European Communities 27. 3 . 97 ANNEX II Calculation of import duties for rice Paddy Indica rice JapÃ ³nica rice Broken rice Husked Milled Husked Milled 1 . Import duty (ECU/tonne) C ) 254,10 572,00 357,14 572,00 C ) 2. Elements of calculation : (a) Arag cif price (ECU/tonne)  381,80 344,18 307,03 350,27  (b) fob price (ECU/tonne)    281,08 324,32  (c) Sea freight (ECU/tonne)    25,95 25,95  (d) Source  USDA USDA Operators Operators  (') Duties fixed in the Common Customs Tariff .